DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 11, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US Patent 10,848,285 B2) in view of Yamamoto et al (US Publication 2018/0069652 A1).
Regarding to claims 1 and 24, Yoo discloses an apparatus 120 (fig. 3) for wireless communication at a user equipment UE 120/130 (fig. 1), comprising: a processor 330, memory 320 coupled with the processor; and instructions 
Yoo fails to teach receive an indication of a configuration for a demodulation reference signal based at least in part on transmitting the repetitions of the sounding reference signal.
However, Yamamoto discloses an apparatus 200 (fig. 7) for wireless communication at a user equipment UE, comprising: a processor 206, memory (implicitly shown) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to receive an indication of a configuration for a demodulation reference signal DMRS based at least in part on transmitting the repetitions of the sounding reference signal SRS (page 11 paragraphs 0221-0222).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the configuration DMRS indication as taught by Yamamoto into Yoo’s system to improve channel estimation accuracy.
Regarding to claim 2, Yoo discloses the configuration for the sounding reference signal is based at least in part on a carrier frequency and a subcarrier spacing used for communicating with a base station (col. 13 lines 22-29).

Regarding to claims 10 and 27, Yoo discloses transmit the repetitions of the sounding reference signal over a same portion of a bandwidth part configured for the UE (col. 10 lines 9-14).
Regarding to claim 11, Yoo discloses receiving an indication that the repetitions of the sounding reference signal are to be transmitted periodically, aperiodically, or semi-persistently (col. 16 lines 1-9).
Allowable Subject Matter
Claims 3, 4, 6-9, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-23 and 28-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or make obvious for “determine, for an uplink channel between the base station and the UE, a Doppler metric based at least in part on measuring repetitions of the sounding reference signal transmitted by the UE; and transmit an indication of a configuration for an uplink demodulation reference signal that is based at least in part on the Doppler metric for the uplink channel”, when such Doppler metric of the uplink channel is considered within the specific combination of steps or structure recited in the method of claim 12 or in the device of claim 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467